Exhibit 10.1

SEPARATION AND MUTUAL RELEASE AGREEMENT

THIS SEPARATION AND MUTUAL RELEASE AGREEMENT (this “Release”) is made by and
between Michael Celano (the “Executive”) and Recro Pharma, Inc. (the “Company”).

WHEREAS, the Company and the Executive entered into an Employment Agreement
dated July 1, 2016 (the “Employment Agreement”); and

WHEREAS, the Executive will cease to be employed as the Company’s Chief
Operating Officer on May 9, 2019 (the “Termination Date”); and

WHEREAS, pursuant to Section 10(b)(iii) of the Employment Agreement, the Company
had agreed to pay the Executive certain amounts and to provide certain benefits,
subject to his execution and non-revocation of this Release; and

WHEREAS, the parties wish to amend the terms of consideration described in
Section 10(b)(iii) of the Employment Agreement as set forth below.

All terms used but not defined herein shall have the meanings ascribed to such
terms in the Employment Agreement.

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

1.    Consideration. In consideration of Executive’s execution and
non-revocation of this Release and subject to Executive’s continued compliance
with the restrictive covenants contained in Sections 5, 6, 7 and 8 of the
Employment Agreement, as revised pursuant to Section 8 hereof (“the Restrictive
Covenants”), the Company agrees to:

1.1.    Pay to Executive the Accrued Benefits;

1.2.    Pay Executive a pro-rata annual bonus in respect of fiscal year 2019 in
the amount of $87,423, less applicable withholding taxes, payable when annual
bonuses in respect of fiscal year 2019 are paid to other employees of the
Company;

1.3.    If Executive timely elects continued coverage under COBRA, reimburse the
COBRA premium for Executive’s and his eligible dependents’ health insurance
benefits at the same percentage as is currently paid by the Company, for the
earlier of thirteen months from the date that Executive’s coverage as an
employee under the Company’s health benefit plan terminates or the date that
Executive becomes ineligible for COBRA benefits;

1.4.    In full satisfaction of any entitlement to outplacement services, pay
Executive a lump sum amount of $25,000 on or before July 31, 2019;

1.5.    Reimburse Executive, in accordance with the Company’s Travel and Expense
Policy, for any business expenses Executive incurred before the Termination Date
that are submitted to the Company on or before May 30, 2019;



--------------------------------------------------------------------------------

1.6.    Pay Executive his Base Salary, in accordance with its normal payroll
practices (but not less frequently than monthly) for a period of thirteen
(13) months from the Termination Date;

1.7.    With respect to the outstanding stock options awarded to the Executive
as of the Termination Date, cause 102,083 shares subject to the stock option
award dated July 5, 2016, 20,883 shares subject to the stock option award dated
January 18, 2017, 14,167 shares subject to the stock option award dated
January 2, 2018, and 5,625 shares subject to the stock option award dated
January 18, 2019, to become vested as of the Termination Date and enhance the
post-termination survival period otherwise applicable to such options such that
they will remain exercisable until 18 months after the Termination Date;
provided, however, that no such stock options will be exercisable following the
original expiration date of the stock options;

1.8.    With respect to any outstanding performance-based restricted stock unit
awards (“Performance-Based RSUs”) awarded to Executive as of the Termination
Date, cause 100% of such outstanding Performance-Based RSUs representing 33,750
Performance-Based RSUs to become vested as of the Termination Date; and

1.9.    With respect to the outstanding time-vesting restricted stock unit
awards (the “Time-Based RSUs”) awarded to Executive as of the Termination Date,
cause 5,937 outstanding Time-Based RSUs to become vested as of the Termination
Date.

The Executive acknowledges that: (i) the payments and promises set forth in this
Section 1 constitute full settlement of all his rights under the Employment
Agreement, (ii) he has no entitlement under any other severance or similar
arrangement maintained by the Company or any of its affiliates, and (iii) except
as otherwise provided specifically in this Release, the Company does not and
will not have any other liability or obligation to the Executive by reason of
the cessation of his employment. The Executive further acknowledges that, in the
absence of his execution of this Release, the payments and benefits specified in
Section 10(b)(iii) of the Employment Agreement and this Release would not
otherwise be due to him.

2.    Mutual Release and Covenant Not to Sue.

2.1.    Mutual Release. The Executive, on his own behalf and together with his
heirs, assigns, executors, agents and representatives hereby fully and forever
releases and discharges the Company its predecessors, successors (by merger or
otherwise), parents, subsidiaries, affiliates and assigns, together with each
and every of their present, past and future officers, directors, shareholders,
general partners, limited partners, employees and agents (in their official,
individual and all other capacities), and all other persons or entities acting
with, for, through or in concert with any of them (herein collectively referred
to as the “Company Releasees”) from any and all claims, demands, liens,
agreements, contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, including class claims, direct or
indirect, in law, equity or otherwise, whether known or unknown, which the
Executive now has, or hereafter can, shall or may have for, upon or by reason of
any act, transaction, practice, conduct, matter, cause or thing of any kind or
nature whatsoever (each, a “Claim”) arising or occurring through the Effective
Date of this Release. The Company hereby fully and forever releases and
discharges

 

-2-



--------------------------------------------------------------------------------

the Executive from any Claim arising or occurring through the Effective Date of
this Release, including, but not limited to, any Claim arising out of the
Executive’s employment by the Company or the termination thereof.

2.2.    Covenant Not to Sue. The Executive expressly represents that he has not
filed a lawsuit or initiated any other administrative proceeding against the
Company and that he has not assigned any claim against the Company to any other
person or entity. The Company expressly represents that it has not filed a
lawsuit or initiated any other administrative proceeding against the Executive
and that it has not assigned any claim against the Executive to any other person
or entity. Both the Executive and Company further promise not to initiate a
lawsuit or to bring any other claim against the other arising out of or in any
way related to the Executive’s employment by the Company or the termination of
that employment. Notwithstanding anything in this Release to the contrary, this
Release will not prevent the Executive from filing a charge with the Equal
Employment Opportunity Commission (or similar state agency) or participating in
any investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that any claims by the Executive for
personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) will be barred.

2.3.    Claims Not Released. Notwithstanding Section 2.1, the foregoing release
of any Claim does not release the Company or the Executive from claims: (a) to
enforce this Release, (b) to enforce the Executive’s rights under any employee
benefit plan in accordance with the terms of the applicable plan(s), or (c) for
indemnification under the Company’s By-Laws, under applicable law, or under any
indemnification agreement between the Company and the Executive, including, but
not limited to those specified in paragraph 14 of the Employment Agreement.
Additionally, the foregoing does not release the Executive from claims the
Company may have arising out of or related to: (x) Executive’s criminal or other
serious misconduct related to the Company, (y) Executive’s breach of fiduciary
duty to the Company, or (z) Executive’s material breach of any agreement with
the Company.

2.4.    Claims Released. The Executive understands and agrees that the claims
released in Section 2.1 include, but are not limited to: (a) any Claim based on
any law, statute, or constitution or based on contract or in tort or based on
common law; (b) any Claim based on or arising under any civil rights laws, labor
laws, or employment laws, such as the Pennsylvania Human Relations Act, or the
civil rights laws of any other state or jurisdiction, or Title VII of the Civil
Rights Act of 1964 (“Title VII”), or the federal Age Discrimination in
Employment Act of 1967 (“ADEA”), or the Americans with Disabilities Act of 1990
(“ADA”), or the Civil Rights Act of 1991, of the Genetic Information
Nondiscrimination Act (“GINA”), or the Worker Adjustment and Retraining
Notification Act (“WARN”); (c) any Claim under any grievance or complaint
procedure of any kind; (d) any Claim based on or arising out of or related to
the Executive’s recruitment by, employment with, the termination of the
Executive’s employment with, the Executive’s performance of any services in any
capacity for, or any business transaction with, any or all of the Company
Releasees (including, but not limited to any claim for wrongful or retaliatory
discharge); (e) any Claim for a personal recovery by the Executive in connection
with, or arising from, any lawsuit or proceeding brought by any person or entity
other than the Executive (including, but not limited to, any Claim brought by
any administrative agency, department or commission); (f) any Claim for the
Executive’s attorneys’ fees, costs or expenses relating to this Release; and
(g) any other Claim for compensation of any kind.

 

-3-



--------------------------------------------------------------------------------

3.    Return of Property. As used in this Agreement, the term “Company Property”
includes, without limitation: (i) all materials (including all copies thereof)
containing any Confidential Information (as defined in the Employee
Confidentiality Agreement), including, without limitation, drawings, tapes,
disks, codes, descriptions or other papers, documents or other materials;
(ii) all computer hardware, computer software, cell phones, smart phones,
business equipment, drawings, designs, specifications, tapes, drives, disks,
codes, notes, files, documents, memoranda or data created by Executive, or made
available or furnished to Executive by the Company or any affiliated company
(including all copies thereof), whether or not they contain Confidential
Information; (iii) all other materials containing any information pertaining to
the business of the Company or any affiliated company, or any of their
employees, consultants, or business associates, that were acquired by Executive
in the course of employment with the Company; and (iv) any passwords to any
electronically stored documents on Employee’s mobile phone or computer.

3.1.    Executive represents that Executive will immediately delete all copies
of any Company documents, emails, files, data, software, code, business
processes and procedures, and/or any Confidential Information that Employee has
stored on any personally owned computer, smartphone, network, or computer
system. Executive agrees that the Company may demand proof of deletion and that
Executive will provide such proof upon request.

3.2.    Executive represents that, before signing this Agreement, Executive has
returned to the Company all Company Property.

4.    Cooperation. The Executive further agrees that he will cooperate fully
with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) in which the Executive
was in any way involved during his employment with the Company. The Executive
shall render such cooperation in a timely manner on reasonable notice from the
Company.

5.    Mutual Non-Disparagement. The Company’s officers and directors will not
disparage the Executive or the Executive’s performance or otherwise take any
action which could reasonably be expected to adversely affect the Executive’s
personal or professional reputation. Similarly, the Executive will not disparage
the Company or any of its directors, officers, agents or employees or otherwise
take any action which could reasonably be expected to adversely affect the
personal or professional reputation of the Company or any of its directors,
officers, agents or employees.

6.    Confidentiality. Employee shall not discuss, disclose or publicize the
terms or fact of this Release, directly or indirectly, to any person or entity,
except to Executive’s accountant, attorney, spouse, and to others as required by
law. Executive further understands and agrees that such information may be
disclosed to the aforementioned individuals only on the condition that such
individuals in turn agree to keep such information completely confidential, and
not to disclose it to others. A breach of this provision by any of these persons
shall constitute a breach by Executive.

 

-4-



--------------------------------------------------------------------------------

7.    Permitted Conduct. Nothing in this Separation Agreement and Release is
intended to restrict Executive’s legal right to discuss the terms and conditions
of Executive’s employment. Moreover, nothing in this Separation Agreement and
Release restricts or prohibits Executive from initiating communications directly
with, responding to any inquiries from, providing testimony before, providing
Confidential Information to, reporting possible violations of law or regulation
to, or assisting with an investigation directly with any governmental agency or
entity or self-regulatory authority, including but not limited to the Equal
Employment Opportunity Commission, the Department of Labor, the National Labor
Relations Board, the Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General (collectively, the
“Regulators”), or from making other disclosures that are protected under the
whistleblower provisions of state or federal law or regulation. Executive does
not need the prior authorization of the Company to engage in such
communications, respond to such inquiries, provide such Confidential Information
or documents to the Regulators, or make any such reports or disclosures.
Executive is not required to notify the Company that Executive has engaged in
such communications, responded to such inquiries or made such reports or
disclosures.

8.    Restrictive Covenants. The Executive acknowledges that the Restrictive
Covenants will survive the termination of his employment. The Executive further
agrees to extend his non-solicitation covenant described in Section 8(a) of the
Employment Agreement to cover the [18-month] period following the Termination
Date (in lieu of one year following the Termination Date), and acknowledges and
agrees, for the avoidance of any doubt, that such covenants shall protect all of
the Company’s business operations, including its contract development and
manufacturing (CDMO) business segment. The Executive affirms that the
Restrictive Covenants are reasonable and necessary to protect the legitimate
interests of the Company, that he received adequate consideration in exchange
for agreeing to the Restrictive Covenants and that he will abide by the
Restrictive Covenants.

9.    Review of Agreement/Rescission Right. The Executive expressly acknowledges
and recites that: (a) he has read and understands the terms of this Release in
its entirety, (b) he has entered into this Release knowingly and voluntarily,
without any duress or coercion, (c) he has been advised orally and is hereby
advised in writing to consult with an attorney with respect to this Release
before signing it, (d) he was provided at least forty-five (45) calendar days
after receipt of the Release to consider its terms before signing it, and (e) he
is provided seven (7) calendar days from the date of signing to terminate and
revoke this Release, in which case this Release shall be unenforceable, null and
void. The Executive may revoke this Release during those seven (7) days by
providing written notice of revocation via email to Human Resources. Provided
that the Executive does not revoke this Release, the Release shall become
effective on the eighth (8th) day following the Executive’s execution of the
Release (the “Effective Date”). Executive acknowledges that attached to this
Release are the group disclosures required by the Older Workers Benefit
Protection Act.

10.    Medicare Beneficiary Representation. The Executive warrants that, as of
the date he signs this Agreement, he is not a Medicare beneficiary, is not
suffering from end stage renal failure or amyotrophic lateral sclerosis, has not
received Social Security benefits for 24 months or longer, has not applied for
Social Security benefits, and has not been denied Social Security disability
benefits and is appealing the denial. The Executive affirms, covenants, and
warrants

 

-5-



--------------------------------------------------------------------------------

that he has made no claim, nor is he aware of any facts supporting any claim,
against any of the Company Releasees under which any of the Company Releasees
could be liable for medical expenses incurred by the Executive before or after
the execution of this Agreement. Furthermore, the Executive is aware of no
medical expenses for which Medicare has paid and for which any of the Company
Releasees is or could be liable. The Executive agrees and affirms that, to the
best of his knowledge, no liens of any governmental entities, including those
for Medicare conditional payments, exist. The Executive acknowledges and agrees
that the payment(s) made to him under this Agreement may be reported as provided
in Section 111 of the Med care, Medicaid, and SCHIP Extension Act of 2007, 42
U.S.C. § 1395y(b)(8). The Executive also agrees to indemnify, defend, and hold
the Company Releasees harmless from Medicare claims, liens, damages, conditional
payments, and rights to payment, if any, including attorneys’ fees. The
Executive specifically waives any related claims for damages against any and all
of the Company Releasees including, without limitation, a private cause of
action provided by 42 U.S.C. § 1395y(b)(3)(A).

11.    Miscellaneous.

11.1.    Tax Withholding. All payments provided to the Executive will be subject
to tax withholding in accordance with applicable law.

11.2.    No Admission of Liability. This Release is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to the Executive. There have been
no such violations, and the Company specifically denies any such violations.

11.3.    No Reinstatement. The Executive agrees that he will not apply for
reinstatement with the Company or seek in any way to be reinstated, re-employed
or hired by the Company in the future.

11.4.    Successors and Assigns. This Release shall inure to the benefit of and
be binding upon the Company and the Executive and their respective successors,
permitted assigns, executors, administrators and heirs. The Executive may not
make any assignment of this Release or any interest herein, by operation of law
or otherwise. The Company may assign this Release to any successor to all or
substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

11.5.    Severability. Whenever possible, each provision of this Release will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Release is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Release will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

11.6.    Entire Agreement; Amendments. Except as otherwise provided herein, this
Release contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof, except for the Restrictive Covenants.
This Release may not be changed or modified, except by an agreement in writing
signed by each of the parties hereto.

 

-6-



--------------------------------------------------------------------------------

11.7.    Governing Law. This Release shall be governed by, and enforced in
accordance with, the laws of the Commonwealth of Pennsylvania without regard to
the application of the principles of conflicts of laws.

11.8.    Execution Date; Counterparts and Facsimiles. This Release may not be
signed by the Executive prior to the date of Executive’s termination of
employment. This Release may be executed in multiple counterparts (including by
facsimile signature), each of which will be deemed to be an original, but all of
which together will constitute but one and the same instrument. Counterparts may
be delivered via facsimile, electronic mail (including pdf) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

[space intentionally left blank; signature page follows]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Release to be executed by its
duly authorized officer, and the Executive has executed this Release, on the
date(s) below written.

 

RECRO PHARMA, INC. By:  

/s/ Gerri A. Henwood

Name & Title: G. Henwood, CEO Date: May 14, 2019 MICHAEL CELANO

/s/ Michael Celano

Date: 5/14/19

 

-8-